DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the axes of rotation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “means for synchronizing” in claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see paragraphs 16 and 18, which only discuss the means in terms of its function and not structure). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites the limitation "the axis of rotation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the installed position" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 11 should depend from claim 10 instead of claim 5.
The remaining claims are rejected by virtue of their dependency on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tehrani (U.S. PGPub 2012/0076630).
Claim 1: Tehrani discloses a handling device for a transmission (intended use - the device is intended to carry wind turbine components weighing up to 1000kg or more, paragraph 25, and thus would be capable of carrying a transmission of some kind), comprising: a first pillar (14, left in Fig. 1), a second pillar (14, right in Fig. 1), a first receptacle (2, left in Fig. 1) for the transmission and a second receptacle (2, right in Fig. 1) for the transmission, a first rail (6, left in Fig. 1) and a second rail (6, right in Fig. 1); wherein the first receptacle is fixed in the first pillar so as to be rotatable and translationally displaceable (see Figs. 3-5); wherein the second receptacle is fixed in the second pillar so as to be rotatable and translationally displaceable in parallel to the first receptacle (see Figs. 3-5); wherein the first pillar is fixed 
Claim 2: The handling device comprises at least one means for synchronizing the displacing movements of the receptacles and/or of the pillars (e.g. a control unit 8 - paragraphs 15 and 44, noting that the movement appear to be synchronized based on the Figures, and the control unit 8 controls all movement of the device automatically).

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (U.S. PGPub 2014/0334908, cited in IDS).
Claim 1: Hansen discloses a handling device for a transmission (e.g. gearbox 2 of a wind turbine), comprising: a first pillar (405, left in Fig. 2), a second pillar (405, right in Fig. 2), a first receptacle (bracket 202 and flanges of 404 connected by pins - paragraph 34) for the transmission and a second receptacle for the transmission (similar configuration on other side), a first rail and a second rail (401 on each side); wherein the first receptacle is fixed in the first pillar so as to be rotatable and translationally displaceable (a pin and hole connection is implicitly rotatable, especially in view of the tilting orientations capable by the device in Figs. 4A-4C, while it translates via actuation of 405 and/or 407); wherein the second receptacle is fixed in the second pillar so as to be rotatable and translationally displaceable in parallel to the first receptacle (similarly as the first); wherein the first pillar is fixed in the first rail so as to be translationally displaceable (via 407 - paragraph 35); wherein the second pillar is translationally displaceable in the second rail in parallel to the first pillar (similarly as the first); and wherein the axes of rotation of the receptacles are aligned or oriented such that they can be brought into alignment by displacing the first receptacle, the second receptacle, the first pillar and/or the second pillar (the rotational axes are capable of being aligned, e.g. made parallel, via translation of the various actuators, combinations of which are shown in Figs. 4A-4C and 6A-6C). 

Claim 2: The handling device comprises at least one means for synchronizing the displacing movements of the receptacles and/or of the pillars (implied by “coordinated control” in paragraph 5 and 9). 
Claim 3: Hansen discloses a wind power plant (Fig. 1) comprising the handling device according to claim 1 (Fig. 2 - as discussed above), wherein the first rail and the second rail of the handling device are fixed in a machine support (561) of the wind power plant (paragraph 32). 
Claim 4: The displacing movements of the receptacles and of the pillars are synchronized in such a way that a movement of the receptacles (via 407) at least temporarily in parallel to an axis of rotation of a rotor (x axis - Fig. 2) of the wind power plant or an input shaft of the transmission results (the x-axis is parallel to the rotor of the turbine - paragraphs 31 and 35). 
Claim 5: Hansen at least implies a method for mounting (“installation” - e.g. paragraph 34) a transmission (gearbox 2) of a wind power plant according to claim 3 (discussed above); comprising: clamping at least one part of the transmission into the receptacles (connecting via flanges of 404 and flanges 202 - paragraph 34); transferring the at least one part of the transmission to an installed position (movement of the gearbox into whatever position it would necessarily need to be at to be installed); and fixing the at least one part of the transmission in the wind power plant (implied by “installation”). See also paragraphs 15-20.
Claim 6: The receptacles for clamping the at least one part of the transmission are positioned such that their axis of rotation are aligned (the axes are substantially aligned parallel, for example). 
Claim 7: The at least one part of the transmission is clamped such that it assumes a service position (“service position” is undefined and arbitrary, and can be interpreted as any position assumed by the gearbox during movement thereof). 
Claim 8: Hansen implies that after clamping, further parts of the transmission are mounted on or in the at least one part (e.g. the rotor and/or other drivetrain components would be connected to the gearbox in use, which would require connection for completion of the “installation” - paragraphs 5 and 8). 

Claim 9: The at least one part of the transmission is positioned by rotating the receptacles in such a way that the axis of rotation of the rotor (x-axis) and an axis of rotation and/or central axis of the at least 
Claim 10: The receptacles and/or the pillars are displaced in such a way that a translational movement of the at least one part of the transmission to an installed position results (the component is moved via the actuators for “installation” of the component as noted above). 
Claim 11: The at least one part of the transmission is fixed in the installed position in the wind power plant (implied by “installation” as noted above). 
Claim 12: Hansen at least implies a method for disassembling (implied by “service” upon disconnecting from other drivetrain components - paragraph 8) a transmission (gearbox 2) of a wind power plant according to claim 3 (discussed above); wherein at least one part of the transmission is initially fixed in the wind power plant (it is understood the gearbox would be fixed within the turbine in use, and would be disconnected for “service”); the method comprising: clamping the at least one part of the transmission into the receptacles (connecting via flanges of 404 and flanges 202 - paragraph 34); releasing the fixing of the at least one part of the transmission (paragraph 8); and transferring the at least one part of the transmission to a service position (moving the gearbox to nay position from its initial position, noting that “service position” is undefined and arbitrary, and can be interpreted as any position assumed by the gearbox during movement thereof). See also paragraphs 15-20.
Claim 13: The receptacles and/or the pillars are displaced in such a way that a translational movement (via 407) of the at least one part of the transmission from the installed position results. 
Claim 14: The at least one part of the transmission is transferred to a service position by rotating the receptacles (paragraph 20 and implied by the tilting motions of Figs. 4A-4C). 
Claim 15: Further parts of the transmission are removed from the at least one part in the service position (e.g. other drivetrain components are disconnected during service - paragraph 8).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726